Order, Supreme Court, New York County (Joan Lobis, J.), entered August 14, 1996, which, in an action for property damages, insofar as appealed from as limited by plaintiff’s brief, granted defendant landlord’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
We agree with the IAS Court that no issue of fact exists as to whether defendant landlord failed to comply with Multiple Dwelling Law § 284 or had notice of the defective water heater in the apartment above plaintiff’s. Concur—Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.